Tuck J.,
delivered the opinion of the court.
A motion is made to dismiss this appeal, because the record was not brought before the court upon a writ of error.
The act of 1785, ch. 87, sec. 6, provides, “that any party or parties aggrieved by any judgment or determination of any county court, in any civil suit, or action, or any prosecution, for the recovery of any penalty, fine, or damages, shall have full power and right to appeal from such judgment or determination, to the general court.” The Court of Appeals decided, in the case of Queen vs. State, 5 Harr. and John., 232, that a party convicted and fined, under the 19th sec. of the act of 1796, ch. 67; might, under the act of 1785, appeal from the judgment of the court, on a question of law apparent on the record. In that case, as here, there was a motion in arrest of judgment. The counsel for the State refers to the record, in the case of Lancaster vs. State, (December term 1850,) where the appeal was dismissed on the ground, “that the case could only be properly brought to the court by writ of error;” to shew that the present appeal will not lie. The question raised in the court below was submitted, without argument, upon an agreed statement of facts. There was no motion in arrest of judgment, we suppose that *129the appeal was dismissed for that reason: for if it was meant to be decided that an appeal would not lie in any case of this hind, the court would have overruled the case of Weisenburg vs. State, (June term 1850,) where the judgment of the court below overruling a motion in arrest, and imposing a fine, had been affirmed, although the record was not brought up on writ of error.
The practice has been, as stated on behalf of the State, to sue out writs of error, in criminal cases. The act of 1785, was intended to give the party aggrieved, a more convenient and less expensive remedy, by allowing appeals in the cases there mentioned, where the error appeared on the record. We are of opinion that the present case is within the provisions <>f that act, and overrule the motion.

.Motion overruled